 

Exhibit 10.13

 

EXECUTION VERSION

 

Churchill Capital Corp IV

640 Fifth Avenue, 12th Floor

New York, NY 10019

 

July 29, 2020

 

M. Klein Associates, Inc.
640 Fifth Avenue, 12th Floor
New York, NY 10019

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Churchill Capital Corp IV, a Delaware
corporation (the “Company”) and M. Klein Associates, Inc., a New York
corporation (the “Services Provider”), dated as of the date hereof, will confirm
our agreement that, commencing on the date that securities of the Company are
first listed on the New York Stock Exchange (the “Listing Date”) and continuing
until the earlier of the consummation by the Company of an initial business
combination and the Company’s liquidation (in each case as described in the
Registration Statement on Form S-1 (File No. 333-239856) filed with the
Securities and Exchange Commission) (such earlier date hereinafter referred to
as the “Termination Date”):

 

1.The Services Provider (and/or any of its affiliates designated by the Services
Provider) shall make available to the Company, at the address of the Services
Provider referred to above (or any successor location or other existing office
locations of the Services Provider or any of its affiliates), office space and
administrative and support services as may be reasonably requested by the
Company. In exchange therefor, the Company shall pay to the Services Provider,
on the first day of each month, the sum of $50,000 per month commencing on the
Listing Date and continuing monthly thereafter until the Termination Date; and

 

2.The Services Provider hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind or nature whatsoever (each, a
“Claim”) in or to, and any and all right to seek payment of any amounts due to
it out of, the trust account established for the benefit of the public
stockholders of the Company and into which substantially all of the proceeds of
the Company’s initial public offering will be deposited (the “Trust Account”),
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, this letter agreement, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 





 

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that the Services Provider may assign this letter
agreement or any of its rights, interests, or obligations hereunder to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto
with respect to the subject matter described herein and any litigation between
the parties (whether grounded in contract, tort, statute, law or equity) shall
be governed by and construed in accordance with the laws of the State of New
York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 



2

 

 

 Very truly yours,

 

 Churchill Capital Corp IV

 

 By: /s/ Jay Taragin    Name: Jay Taragin    Title: Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:

 

M. KLEIN ASSOCIATES, INC.

 

By: /s/ Jay Taragin     Name: Jay Taragin     Title: Authorized Person  

 

[Signature Page to Administrative Services Agreement]

 





 